Lxjmpkin, J.
1. While the charge was not as complete an instruction as it might have been in respect to the legal import of the words of the policy of accident insurance, and some parts of it were not wholly free from criticism, yet, in view of the entire charge, the colloquy between the court and counsel, and the very strong evidence m support of the verdict for the defendant, there was nothing which requires a reversal.
2. The request to charge which was refused was not an exact statement of the law.
3. The judgment on the main bill of exceptions being affirmed, the cross-bill is dismissed.

Judgment on the main hill of exceptions affirmed. Oross-hill of exceptions dismissed.


All the Justices concur.